DETAILED ACTION
This action is responsive to application filed on 07/24/2019. Claims 1-8 are pending and being considered. Claims 1, 7 and 8 are independent. Thus, claims 1-8 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
The present application claims the benefit of priority on Japanese Patent Application No. 2019-053830 filed on March 20, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2019 was filed on or after the mailing date of the application no.16/521,539 on 07/24/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of Applicant’s IDS forms 1449 filed on 07/24/2019 is attached to the instant office action.

Abstract
The abstract, filed on 07/24/2019, has been reviewed and accepted.

Drawings
The drawings (Figs. 1-11), filed on 07/24/2019, has been reviewed and accepted.

Specification
The disclosure, filed on 07/24/2019, has been reviewed and accepted.

Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an authentication section that authenticates …”, “a linking section that links…”, “a presentation section that presents…”, “a function of authenticating…”, “a function of linking…”, “a function of presenting…”, “authentication means for authenticating…”, “linking means for linking…” and “presentation means for presenting…”,  in claims 1- 8.

In the claims 1-8, the limitation(s) “an authentication section that authenticates …”, “a linking section that links…”, “a presentation section that presents…”, “a function of authenticating…”, “a function of linking…”, “a function of presenting…”, “authentication means for authenticating…”, “linking means for linking…” and “presentation means for presenting…” has support in specification Para. [0017-0018, 0020 and 0053-0055]. Therefore the claims 1-8 only invokes 35 U.S.C. 112 (f) or sixth paragraph, and are not rejected under 35 U.S.C 112(b). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim(s) 1, 7 and 8, the claim(s) recite a relative term “information obtained", which renders the claim indefinite. The term “information obtained" is indefinite because it is not clearly defined by the claim(s). Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Regarding claim 2, the claim recites a relative term “status of the presentation", which renders the claim indefinite. The term “status of the presentation" is indefinite because it is not clearly defined by the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Regarding claim 2, the claim recites the limitation “to authenticate a member" in lines 4-5 of the claim. The limitation(s) is indefinite because it is not clear whether the recited limitation “a member” defined in claim 2 is same as “a member” defined in line 2 of independent claim 1. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 


Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KRANS et al. (US 2013/0050398 A1), hereinafter (KRANS), in view of Ahn et al. (US 2005/0151850 A1), hereinafter (Ahn).

Regarding claim 1, KRANS teaches an information processing apparatus comprising (KRANS, claim 15 discloses an apparatus): 
KRANS, Para. [0048], discloses a collaboration system 10 that can be configured for tracking the distance between collaborators (hereinafter members) and the display screen. In one example, in addition to capturing the collaborator the camera can also capture the floor behind the collaborator. Tracking of the feet position related to a lower edge of the camera picture reveals the distance to the display screen, and as disclosed in Fig. 3B and Para. [0061-0062], an example, wherein only the floor area 24 (depicted as gradients 26a-j in Fig. 3B) that is set as presentation area 12a is within the camera field. Therefore, participants/persons with their feet fully within this area (i.e., within gradients 26a-j) are identified as collaborators (e.g., collaborator 20a, as shown in Fig. 3B). Thus, a collaborator can be identified based on the distance tracked by the collaboration system); 
a linking section that links the KRANS, Fig. 3B and Para. [0063], discloses that after the distance between collaborator 20a and display screen 14 has been determined, collaboration system 10 can overlay and blend collaborators (e.g., collaborator 20a) on top of image ); and 
a presentation section that presents a link between the KRANS, Fig. 1B and Para. [0024], discloses a video conferencing unit 38 which is configured to display image 16 including presentation material 18 and one or more collaborators (e.g., collaborator 20a) on display screen 14).  
However KRANS teaches to identify a collaborator (i.e., member) based on the distance tracked by the collaboration system but fails to disclose an authentication section that authenticates a member who gives a presentation based on information obtained at a place in which the presentation is given; a linking section that links the authenticated member to an image of the presentation; and a presentation section that presents a link between the authenticated member and the image of the presentation. 
Wherein Ahn teaches an authentication section that authenticates a member who gives a presentation based on information obtained at a place in which the presentation is given (Ahn, Para. [0011], discloses a command recognition system connected to the active infrared camera to perform the presenter's gesture recognition algorithm upon receipt of the presenter's infrared image from the active infrared camera and outputting a corresponding command); 
a linking section that links the authenticated member to an image of the presentation (Ahn, Para. [0011], discloses an image synthesis system connected to the active infrared camera to synthesize the image of the presenter and the presentation material screen upon receipt of the presenter's image from the active infrared camera, ); and 
a presentation section that presents a link between the authenticated member and the image of the presentation (Ahn, Para. [0034], discloses that the image synthesis system 140 is connected to the projector 170 and is able to show the presentation screen to the audience by projecting the synthesized presentation screen on a screen 180 (Fig. 1) or the like or able to send the synthesized presentation screen to the audience at a remote place via a network). 
KRANS and AHN are analogous arts and are in the same field of endeavor as they both pertain and directed to overlay, blend and/or synthesize the captured image of one or more collaborators/presenters on/with the presentation material.
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Ahn’ into the teachings of ‘KRANS’, with a motivation to authenticate a member, link the authenticated member to an image of the presentation, and present a link between the authenticated member and the image of the presentation, as taught by Ahn, in order to allow a presenter to perform a presentation while having various interactions directly with presentation material images in real time through an image recognition (i.e., recognition of the presenter’s gesture) and/or voice recognition techniques; Ahn, Abstract and/or Para. [0037].

2, KRANS as modified by Ahn teaches the information processing apparatus according to claim 1, wherein KRANS further teaches KRANS, Para. [0025], discloses to capture, by camera 22, at least a part of presentation area 12b and at least a part of an object or collaborator (e.g., collaborator 20d) in presentation area 12b, resulting in a captured image signal (i.e., image 16 shown in Fig. 1A), and/or see also Para. [0060], discloses to generate a second image signal by respectively inserting pixel values of the first image signal (e.g., the image signal used for image 16) in the corresponding pixel positions of the object/image signal (e.g., the image signal of collaborator 20a captured by camera 22), and as further disclosed in Para. [0048], in addition to capturing the collaborator, the camera can also capture the floor behind the collaborator. Tracking of the feet position related to a lower edge of the camera picture reveals the distance to the display screen, e.g., only the floor area (e.g., gradients 26a-j, shown in Fig. 3B) that is set as the presentation area is within the camera field. Therefore, participants with their feet fully within this area can be identified as collaborators).  
However KRANS fails to teach but Ahn further teaches wherein the authentication section processes a second image obtained by imaging a status of the presentation to authenticate a member (Ahn, Para. [0011], discloses a command recognition system connected to the active infrared camera to perform the presenter's gesture recognition algorithm upon receipt of the presenter's infrared image from the active infrared camera and outputting a corresponding command to an image synthesis system). 


Regarding claim 3, KRANS as modified by Ahn teaches the information processing apparatus according to claim 2, wherein KRANS further teaches at least a part of the presentation and a part of the member are included in the second image (KRANS, Para. [0025], discloses that the collaboration system 10 can be configured to display an image signal on display screen 14 and capture, by camera 22, at least a part of presentation area 12b and at least a part of an object or collaborator (e.g., collaborator 20d) in presentation area 12b, resulting in a captured image signal, and/or see also Para. [0060], discloses that the `object/image signal` is inclusive of any data segment associated with data of any display (local or remote), any presentation material, any collaborator data, or any other suitable information that may be relevant for rendering certain content for one or more participants), and the linking section links the member authenticated from the second image to the image of the presentation including a feature quantity common to the second image (KRANS, Para. [0063], discloses that after the distance between collaborator 20a (here 20d) and display screen 14 has been determined, collaboration system 10 can overlay ).  

Regarding claim 4, KRANS as modified by Ahn teaches the information processing apparatus according to - 46 -claim 2, wherein KRANS further teaches the second image is a group photo of members constituting a group (KRANS, Para. [0032-0033], discloses that the collaboration system 10 can process a captured image so as to overlay and blend multiple collaborators (present in a room) on top of a presentation or collaboration video).  

Regarding claim 5, KRANS as modified by Ahn teaches the information processing apparatus according to claim 1, wherein KRANS fails to explicitly disclose but Ahn teaches the linking section links a member of which biometric information is read while displaying a captured image of the presentation to the image of the displayed presentation (Ahn, Para. [0011], discloses an active infrared camera for taking an image of a presenter; a command recognition system connected to the active infrared camera to perform the presenter's gesture (hereinafter biometric information) recognition algorithm upon receipt of the presenter's infrared image from the active infrared camera and outputting a corresponding command; and an image synthesis system connected to the active infrared camera to synthesize the image of the presenter and the presentation material screen upon receipt of the presenter's image from the active infrared camera, and connected to the command recognition ).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Ahn’ into the teachings of ‘KRANS’, with a motivation wherein the linking section links a member of which biometric information is read while displaying a captured image of the presentation to the image of the displayed presentation, as taught by Ahn, in order to allow a presenter to perform a presentation while having various interactions directly with presentation material images in real time through an image recognition (i.e., recognition of the presenter’s gesture) and/or voice recognition techniques; Ahn, Abstract and/or Para. [0037].

Regarding claim 6, KRANS as modified by Ahn teaches the information processing apparatus according to claim 5, wherein KRANS fails to explicitly disclose but Ahn teaches the biometric information is read at the place in which the presentation is given (Ahn, Fig. 1, depicts a schematic view of an interactive presentation system, and as disclosed in Para. [0034], discloses that the active infrared camera 120 takes images of the presenter within the visual field of the active infrared camera 120, and outputs an infrared image of the presenter to the command recognition system 130 […]. Wherein, the command recognition system 130 recognizes a gesture (i.e., biometric information) command from the presenter's infrared image received from the active infrared camera 120 […]).  


Regarding claim 8, KRANS teaches an information processing apparatus comprising (KRANS, claim 15 discloses an apparatus): 
authentication means for KRANS, Para. [0048], discloses a collaboration system 10 that can be configured for tracking the distance between collaborators and the display screen. In one example, in addition to capturing the collaborator (hereinafter presenter), the camera can also capture the floor behind the collaborator. Tracking of the feet position related to a lower edge of the camera picture reveals the distance to the display screen, and as disclosed in Fig. 3B and Para. [0061-0062], an example, wherein only the floor area 24 (depicted as gradients 26a-j in Fig. 3B) that is set as presentation area 12a is within the camera field. Therefore, participants/persons with their feet fully within this area (i.e., within gradients 26a-j and/or distance obtained) are identified as collaborators (e.g., collaborator 20a, as shown in Fig. 3B)); 
linking means for linking the KRANS, Fig. 3B and Para. [0063], discloses that after the distance between collaborator 20a and display screen 14 has been determined, collaboration system 10 can overlay and blend collaborators (e.g., collaborator 20a) on top of image 16, such as shown in Fig. 1B and Para. [0023], wherein the image 16 includes presentation material 18 and collaborator 20a); and 
presentation means for presenting a link between the KRANS, Fig. 1B and Para. [0024], discloses a video conferencing unit 38 which is configured to display image 16 including presentation material 18 and one or more collaborators (e.g., collaborator 20a) on display screen 14).
However KRANS teaches to identify one or more collaborators based on the determined distance between the one or more collaborators and the display screen, but fails to disclose the limitation(s) such as “authentication means for authenticating a member, linking means for linking the authenticated member to an image of the presentation, and presentation means for presenting a link between the authenticated member and the image of the presentation”, wherein Ahn in Para. [0011], discloses an active infrared camera for taking an image of a presenter; a command recognition system connected to the active infrared camera to perform the presenter's gesture (hereinafter biometric information) recognition algorithm upon receipt of the presenter's infrared image from the active infrared camera and outputting a corresponding command; and an image synthesis system connected to the active infrared camera to synthesize the image of the presenter and the presentation material screen upon receipt ).  
KRANS and AHN are analogous arts and are in the same field of endeavor as they both pertain and directed to overlay, blend and/or synthesize the captured image of one or more collaborators/presenters on/with the presentation material.
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Ahn’ into the teachings of ‘KRANS’, with a motivation to authenticate a member, link the authenticated member to an image of the presentation, and present a link between the authenticated member and the image of the presentation, as taught by Ahn, in order to allow a presenter to perform a presentation while having various interactions directly with presentation material images in real time through an image recognition (i.e., recognition of the presenter’s gesture) and/or voice recognition techniques; Ahn, Abstract and/or Para. [0037].

(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al. (US 2014/0232814 A1), hereinafter (Malhotra), in view of Ahn et al. (US 2005/0151850 A1), hereinafter (Ahn).

Regarding claim 7, Malhotra teaches a non-transitory computer readable medium storing a program causing a computer to execute (Malhotra, Para. [0039] and claim 20, discloses a computer readable medium having stored thereon instructions that cause a (computer) processor to execute operations): 
Malhotra, Fig. 1 and Para. [0017], discloses a presenter module 122 that captures an image of the presenter of the presentation); 
a function of linking the Malhotra, Para. [0020], discloses that in response to the transition detector 123 detecting the transition (i.e., gesture) related to the presentation, the image manager 124 may respond in various ways. For example, the image manager 124 can superimpose the image of the presenter on the image of the presentation 131 (i.e., as shown in FIGS. 2-3) into a combined image. The combined image may be an image, a video stream, or a combination of both); and 
a function of presenting a link between the Malhotra, Para. [0021], discloses that the combined image is then sent to users of the presentation for display, and/or as disclosed in Para. [0042], the process sends/displays, at step 417, the combined image to users of the presentation).  
a function of authenticating a member who gives a presentation based on information obtained at a place in which the presentation is given, a function of linking the authenticated member to an image of the presentation, and a function of presenting a link between the authenticated member and the image of the presentation”, wherein Ahn in Para. [0011], discloses an active infrared camera for taking an image of a presenter; a command recognition system connected to the active infrared camera to perform the presenter's gesture (hereinafter biometric information) recognition algorithm upon receipt of the presenter's infrared image from the active infrared camera and outputting a corresponding command; and an image synthesis system connected to the active infrared camera to synthesize the image of the presenter and the presentation material screen upon receipt of the presenter's image from the active infrared camera, and connected to the command recognition system via a network to control the presenter's position in the presentation material screen and the proceeding of the presentation material screen upon receipt of a command signal outputted from the command recognition system, and as further disclosed in Para. [0034], wherein, the image synthesis system 140 is connected to the projector 170 and is able to show the presentation screen to the audience by projecting the synthesized presentation screen on a screen 180 (Fig. 1) or the like or able to send the synthesized presentation screen to the audience at a remote place via a network).  

Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Ahn’ into the teachings of ‘Malhotra’, with a motivation to authenticate a member, link the authenticated member to an image of the presentation, and present a link between the authenticated member and the image of the presentation, as taught by Ahn, in order to allow a presenter to perform a presentation while having various interactions directly with presentation material images in real time through an image recognition (i.e., recognition of the presenter’s gesture) and/or voice recognition techniques; Ahn, Abstract and/or Para. [0037].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Sambamurthy; Namakkal S. et al. (US 20120260307 A1), this disclosure relates to a secure display system for prevention of information copying/leakage from any display screen system.
2.	Shigehisa; Kei et al. (US 8635677 B2), this art relates to an information processing apparatus i.e. multi-function peripheral with e.g. scanner function for use with personal computer through local area network, has screen transmitting portion transmitting generated access screen to user apparatuses.

4.	Fogarty; John P. et al. (US 20160260236 A1), this disclosure relates to a collaborative presentation system.
5.	TYAGI; Rashi et al. (US 20180070008 A1), the present disclosure generally relate to techniques for speaker recognition, and more particularly to techniques for using lip movement detection for speaker recognition in multi-person video calls.
6.	Nimri; Alain Elon et al. (US 9800835 B2), this disclosure relates to conversational placement of speakers at one endpoint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Monday-Friday: 8:00AM – 4:00PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/ALI CHEEMA/
Examiner, Art Unit 2433

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498